DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the interview of 28 September 2021.  Claims 34-45 are currently pending and are allowable.

This application is a divisional that claims the benefit of U.S. Application No. 14/935743, filed November 9, 2015, which is a divisional of U.S. Application No. 13/783592, filed March 4, 2013, now U.S. Patent No. 9,212,357, which claims benefit of priority to provisional U.S. Application No. 61/753542, filed January 17, 2013, and Israeli Patent Application No. 223396, filed December 3, 2012.



EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David R. Crichton on 28 September 2021.

Claim 34 of the application has been amended as follows: 

34. 	(Currently Amended) 	A solid composition comprising: (i) thrombin; (ii) a single saccharide or sugar alcohol, said single saccharide or sugar alcohol comprising one member selected from the group consisting of sucrose, maltose, and mannitol, at a concentration of about 19.5% to about 78%, by total weight of the composition; (iii) sodium acetate at a concentration of about 1% to about 20%, by total weight of the composition; (iv) albumin at a concentration of about 2% to about 53%, by total weight of the total composition; (v) calcium chloride at a concentration of about 2.5% to about 31%, by total weight of the composition; and (vi) sodium chloride at a concentration of about 6% to about 45%, by total weight of the composition, wherein the solid composition has a water content of less than 3%, by total weight of the composition, wherein the composition is aporous monolithic block comprising about 200 to about 2000 IU/cm3 thrombin.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as currently claimed.  The closest prior art of record is Nur et al.
Nur et al. teach a dry gelatin sponge comprising a layer of active ingredients (Para. 1, 18, 39), wherein the active ingredients include thrombin formulated with a solution of about 0.2% to about 0.3 % w/v sodium acetate, about 0.2% to about 0.6% w/v calcium chloride, 0.64% w/v sodium chloride, about 0.2% to about 0.8% albumin, and about 1.5% to about 2.5% w/v see Spec. p. 15, 2nd to last para.).  
However, there is no teaching or suggestion in Nur et al. that the composition is a porous monolithic block as currently claimed.  This limitation, when taken in conjunction with the whole of the claimed invention, is not deemed to be taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 34-45 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653